 In the Matter of THE RUTLEDGE PAPER PRODUCTS, INC., EMPLOYER'andINTERNATIONAL BROTIHERIIOOD OF PULP,SULPIIITE AND PAPERMILL WORKERS OF THE U. S. & CANADA, AFL, PETITIONERCase No. 8-RC-923.-Decided October 3, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Caroll L.Martin, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer,an Ohio corporationhaving itsprincipal officesand plant at Mentor, Ohio, is engaged in the manufacture of papercups,plates, and napkins.During the 12-month period ending June30, 1950, the Employer purchased for use in its manufacturing proc-esses raw materials valued at$73,130.51.,of which amount materialsvalued at $65,978.04 were shipped to the Employer directly frompoints outside the State of Ohio.During the same period,the Em-ployer's sales of its finished products were valued at $29,143.24, ofwhichamount products valued at$22,596.99 were shipped directly topoints outside the State.The Employer contends that its shipments in interstate commercearede ininhaisand that a labor disputeinvolvingits employees wouldtherefore have such a slight effect upon commerce that it would noteffectuate the policies of the Act to assert jurisdiction in this case.We disagree.It is true that the value of the annual shipments madeby the Employer directly to points outside the State of Ohio is lessthan $25,000,and that the value of materials annually shippeddirectly to the Employer through interstate channels is less than$500,000-alternative minimum requirements established by the Boardas standards to determine whether jurisdiction should be exercisedon the basis of inflow or outflow.2However, the Employer's inflowand outflow of materials,when considered in ratio to the respectiveminimum inflow and outflow requirements,aretogetherequivalent'The name of the Employer appears as amended at the hearing.2Stanislaus Implement and Hardware Company, Ltd.,91 NLRB 618(direct outflow)andFederal Dairy Co., Inc.,91 NLRB 638 (direct inflow).91 NLRB No. 115.625 626DECISIONS OF NATIONALLABOR RELATIONS BOARD.tothe minimum requirement in either category. The Employer'sdirect outflow figure of $22,596.99 is approximately 90 percent ofthe minimum direct outflow requirement of $25,000.The $65,978.04direct inflow figure of the Employer is approximately 15 percent ofthe minimum direct inflow requirement of $500,000.The total of thetwo percentages is thus in excess of "100 percent."Thus viewed,interference by a labor dispute with this Employer's interstate busi-ness would, in our opinion, exert an impact upon commerce as greatas would be exerted in the case of companies having interstate ship-ments of the value of either of the minimum yardstick figures alludedto above.We find not only that the Employer is engaged in com-merce within the meaning of the Act, but that this Board shouldexercise jurisdiction herein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4The parties agree and we find that the following employees ofthe Employer constitute a unit appropriate for the purposes of col-lective baragining within the meaning of Section 9 (b) of the Act:All, production and maintenance employees of the Employer at itsplant in Mentor, Ohio, excluding office and clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act.5.The Employer contends that no election should be held at thistime, alleging that its operations are still in the experimental stageand that its labor force is not yet stabilized.The record shows thatthe Mentor, Ohio, plant has been in operation for about 2 years andthat, as of the date of hearing, the plant was manufacturing finishedproducts in sufficient quantity to meet demand.Moreover, duringthe month of June 1950, the Employer lacked only two of attainingits anticipated full complement of employees.During that samemonth there was no evidence of exceptionally high turnover of em-ployees.Upon these facts, we perceive no cogent reason for postpon-ing the holding of an election.The Employer further contends that because an unfair labor prac-tice charge (Case No. 8-CA-401) has been filed against the Employeralleging violation of Section 8 (a) (1) and (3), no election shouldbe held pending the disposition of such charge.However, the Pe-titioner has filed the usual waiver of any right to object to an electionin the present proceeding based on any activities alleged in the charge.Under these circumstances, we do not believe that the pendency ofsuch charge will, in the language of the Employer, "affect or impair THE RUTLEDGE PAPER PRODUCTS, INC.627the validity of any election which might be held."Accordingly, wefind that the pending charge does not preclude an immediate election.3Further, we direct that any person whose discharge is the subject ofthe charge filed in Case No. 8-CA-401 may vote, subject to the Re-gional Director's challenge and segregation of such ballot.'[Text of Direction of Election omitted from publication in thisvolume.]'SeeUniversal Brass Darning Co., Inc.,90 NLRB 269.Ibid.O917572-51-vol. 91---41